           Case 2:17-cv-02648-DLR Document 59 Filed 10/05/18 Page 1 of 2




       Lynn M. Allen, State Bar Number 012612
 1     lallen@tysonmendes.com
       Sitar Bhatt, State Bar Number 029622
 2     sbhatt@tysonmendes.com
       TYSON & MENDES, LLP
 3     706 East Bell Road, Suite 129
       Phoenix, Arizona 85022
 4     Telephone: (602) 386-5656
       Facsimile: (602) 386-5657
 5     Attorneys for Defendant American Family Insurance

 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF ARIZONA
 8
     James W. Denby, a single male,                        )    No. 2:17-CV-2648-PHX-DLR
 9                                                         )
                                                                NOTICE OF SERVICE OF
10                                   Plaintiff,            )    AMENDED NOTICES OF
            vs.                                            )    DEPOSITION AND AMENDED
11                                                         )    SUBPOENAS TO TESTIFY AT A
     American Family Insurance, a licensed                 )    DEPOSITION IN A CIVIL ACTION
12
     insurance company,                                    )
13                                                         )
                                    Defendant.             )
14
            Defendant American Family Insurance, by and through undersigned counsel, herein
15
16   gives notice that it has this date served upon Plaintiff, via e-mail, its:

17          ● Amended Notice of Deposition to Tracy Herbert and Amended Subpoena to
18
            Testify at a Deposition in a Civil Action to Tracy Herbert; and
19
            ● Amended Notice of Deposition to Bill Bentley and Amended Subpoena to Testify
20
21          at a Deposition in a Civil Action to Bill Bentley.

22          DATED this 5th day of October, 2018.
23                                                    TYSON AND MENDES, LLP
24
                                                      By: /s/ Sitar Bhatt
25                                                        Lynn M. Allen
                                                          Sitar Bhatt
26                                                        Attorneys for Defendants
          Case 2:17-cv-02648-DLR Document 59 Filed 10/05/18 Page 2 of 2

     TYSON & MENDES, LLP



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on October 5, 2018, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF Registrants:
 4
     Robert T. Mills
 5   Sean A Woods
     Jordan Wolff
 6   Angelini Mills Woods & Ori Law PLLC
 7   5055 N 12th Street, Suite 101
     Phoenix, Arizona 85014
 8   docket@millsandwoods.com
     jwolff@millsandwoods.com
 9   rmills@millsandwoods.com
10   swoods@millsandwoods.com
     Attorneys for Plaintiff
11
12
     By: /s/ Christie Carstensen
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 2
